

EXECUTIVE EMPLOYMENT AGREEMENT
 
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) was initially made and
entered into effective as of August 6, 2007 (the “Effective Date”), by and
between Bell Microproducts Inc., a California corporation (the “Company”), and
William E. Meyer (the “Executive”), and is hereby amended and restates as of the
last date signed below.
 
RECITALS:
 
WHEREAS, Executive desires to obtain employment with the Company and the Company
desires to employee Executive subject to the terms and conditions contained in
this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
AGREEMENTS:
 
1. Employment Duties.  The Company shall employ Executive in the capacity of
Executive Vice President and Chief Financial Officer for the Company, with such
powers and duties in that capacity as may be established from time to time by
the Company in its discretion.  Executive shall be the Principal Accounting
Officer.  Executive will devote his best efforts, attention and energies to the
Company’s business.  During Executive’s employment, he will not engage in any
other business activities, regardless of whether such activity is pursued for
profits, gains, or other pecuniary advantage.  However, nothing in this
Agreement shall prevent Executive from being engaged in business activities
outside the Company so long as such activities require no active participation
by Executive that in any way interferes with Executive’s duties and
responsibilities to the Company, competes with the business of the Company, or
creates an actual or apparent conflict of interest with Executive’s employment
by the Company.  Executive understands and agrees that he will inform the
Company of any current outside business activities in which he is engaged as of
the execution of this Agreement, and in the future will inform the Company of
any additional outside business activities in which he seeks to engage in
advance of such engagement.
 
2. Term of Employment.  Unless his employment is earlier terminated in
accordance with Sections 12, 13, 14, or 15 of this Agreement or as provided in
this Section, Executive shall be employed on the Effective Date and shall
continue employment through August 6, 2010 (the “Initial Term”).  This
Agreement, and Executive’s employment under this Agreement, shall automatically
be extended for consecutive twelve (12) month periods (each such period
referenced as a “Subsequent Term”) unless at any time during the six months
prior to the expiration of the Initial Term or any Subsequent Term, either the
Company or Executive provides the other with written notice of its or his
election not to extend the Agreement and Executive’s employment under this
Agreement (“Notice of Non-renewal”).  In the event either Executive or the
Company provides a Notice of Nonrenewal under this Section, the Company shall
pay Executive his base salary and pro-rated auto allowance through his last date
of employment (payable on the next payroll date) as well as a pro-rated bonus,
if any, earned under the terms of the Management Incentive Plan (with the latter
paid out at the same time as active employees, but no later than March 15
following the calendar year in which the Company’s fiscal year to which the
bonus relates ends).  Executive shall not be entitled to any other payments or
benefits of any kind except as provided in applicable benefit plan documents,
stock option and/or restricted stock agreements, or as provided in Section 14 of
this Agreement.
 
3. Compensation.  All compensation paid to Executive under this Agreement is
subject to applicable withholding and deductions.
 
(a) Base Salary.  As compensation for services rendered hereunder, Executive
shall receive an annual base salary of three hundred fifty thousand dollars
($350,000), less applicable withholding and deductions, at a rate payable in
equal installments according to Company’s normal payroll practices.  Such salary
shall be subject to review and change (upward but not downward) by the Company,
in its sole discretion.
 
(b) Incentive Bonus Compensation.  On an annual basis, the Company’s Board of
Directors, in its sole discretion, upon the recommendation of the Company’s
Chief Executive Officer, shall establish Executive’s annual target incentive and
performance metrics.  The Executive will receive an incentive bonus based on
Executive’s achievement of the performance metrics in accordance with the
Company’s Management Incentive Plan that the Company in its discretion may
establish.  Executive’s initial bonus shall be two hundred thousand dollars
($200,000) per year and will be prorated from Executive’s hire date and be
guaranteed through 2007.  Any such bonuses shall be paid out no later than March
15 following the calendar year in which the Company’s fiscal year to which the
bonus relates ends.
 
(c) Business Expenses.  In accordance with the Company’s policy governing travel
and other expenses, the Company will reimburse Executive for approved and
reasonable business expenses incurred by Executive in connection with the
performance of his duties, provided that Executive properly submits to the
Company receipts verifying such expenses.
 
(d) Employee Benefits.  Executive will be eligible to participate in such group
health, life or disability plans and other benefit plans that Company may
maintain from time-to-time for all employees, provided that Executive meets the
respective eligibility requirements and subject to the terms and conditions of
such plans as they exist from time to time.
 
(e) Automobile Allowance.  Executive shall be entitled to an automobile
allowance of $300 per month paid at the same time as Executive’s regular salary
for each month, plus reimbursement of business mileage at the rate of $0.15 per
mile.
 
(f) Financial Planning/Tax Preparation Allowance.  Executive shall be entitled
to an allowance of up to $1,500 per calendar year as reimbursement for personal
financial planning and tax preparation.  To receive the reimbursement, Executive
will be required to submit supporting receipts that support the reimbursement.
 
4. Noncompetition.  As a condition to and in consideration of the terms of this
Agreement, Executive agrees that, during Executive’s employment, and, if and
only if severance benefits are being paid out under Section 14 hereof, also for
a period of twelve (12) months following the termination of Executive’s
employment, Executive will not, on Executive’s behalf or on behalf of any other
person or entity, directly or indirectly, as an employee, proprietor, agent,
partner, officer, director or otherwise, participate or engage in, manage, work
for, broker for, operate, control, render advice or assistance to or be
connected in any way with any other person or entity engaged in a business which
is in direct competition with the Company’s principal business (as defined and
discussed in Company’s documents filed with the Securities Exchange Commission
from time to time) or any other business in which the Company or any Subsidiary
was engaged at any point during Executive’s employment or other relationship
with the Company.  It is expressly understood by the parties hereto that the
only remedy for a breach of the noncompetition provisions of this Agreement
following Executive’s employment shall be ceasing to provide further severance
benefits pursuant to Section 14 hereof.
 
5. Non-solicitation.  As a condition to and in consideration of the terms of
this Agreement, Executive agrees that, during Executive’s employment, and for a
period of twelve (12) months following the termination of Executive’s
employment, Executive will not, on Executive’s behalf or on behalf of any other
person or entity:
 
(a) Directly or indirectly solicit, on Executive’s own behalf, or on behalf of
another, any potential or existing customers, clients, accounts, vendors,
licensors or licensees of the Company or any Subsidiary; or
 
(b) Directly or indirectly attempt to hire, or influence or solicit, or attempt
to influence or solicit, any employee of the Company, or of any Subsidiary, to
leave or terminate his or her employment, or to work for any other person or
entity.  For purposes of this Section, “employee” shall mean any current
employee, and any former employee who was employed with the Company or any
Subsidiary at any time during the last twelve (12) months of Executive’s
employment.
 
6. Confidential Information.  During Executive’s employment with the Company,
and at all times after Executive’s resignation or the termination of Executive’s
employment for any reason, whether voluntary or involuntary, Executive shall not
directly or indirectly use or disclose any trade secret, proprietary or
confidential information of the Company or any Subsidiary for the benefit of any
person or entity other than the Company or any Subsidiary without prior written
approval of the Company’s Chief Executive Officer.  For purposes of this
Agreement, in addition to all materials and information protected by applicable
statute or law, the parties acknowledge that confidential information shall
include any information relating to the Company or any Subsidiary, whether in
print, on computer disc or tape or otherwise, which is public information and
not generally known by individuals outside the Company or any Subsidiary,
including but not limited to information relating to research, development,
technology, and/or processes; marketing, purchasing, sales, and/or servicing
information, techniques, plans, proposals or reports; all financial information,
reports and statements; information relating to sales and other financial
strategies, plans and/or goals; information relating to proprietary rights and
data, ideas, know-how, inventions, and/or trade secrets; information regarding
current or potential clients or customers, client or customer lists and other
client or customer information; information regarding active and inactive
accounts of the Company or any Subsidiary; information relating to vendors,
licensors or licensees of the Company or any Subsidiary; information provided by
a client or vendor; personnel or employee information; and information relating
to the Company’s or any Subsidiary’s methods of operation.
 
7. Work Product and Inventions.  Executive agrees that the Company shall be
entitled to all of the benefits, profits, results and work product arising from
or incident to all work, services, advice and activities of Executive, including
without limitation all rights in inventions (as set forth below), trademark or
trade name creations, and copyrightable materials.  Executive shall not, during
the term of Executive’s employment with the Company, be interested, directly or
indirectly, in any manner, including, but not limited to, as partner, officer,
advisor, or in any other capacity in any other business similar to, or in
competition with, the Company’s or any Subsidiary’s business.
 
Executive will communicate promptly and fully to the Company all inventions,
discoveries, improvements or designs conceived or reduced to practice by
Executive during the period of Executive’s employment with the Company (alone or
jointly with others), and, except as provided in this Section, Executive will
and hereby does assign to the Company and/or its nominees all of Executive’s
right, title and interest in such inventions, discoveries, improvements or
designs and all of Executive’s right, title and interest in any patents, patent
applications or copyrights based thereon without obligation on the part of the
Company or any Subsidiary to make any further compensation, royalty or payment
to Executive.  Executive further agrees to assist the Company and/or its nominee
(without charge but at no expense to Executive) at any time and in every proper
way to obtain and maintain for its and/or their own benefit, patents for all
such inventions, discoveries and improvements and copyrights for all such
designs.
 
This Section does not obligate Executive to assign to the Company any invention,
discovery, improvement or design for which no equipment, supplies, facility or
trade secret, confidential or proprietary information of the Company or any
Subsidiary was used and which was developed entirely on Executive’s own time,
and (a) which does not relate (i) directly to the business of the Company or any
Subsidiary, or (ii) to the Company’s or any Subsidiary’s actual or demonstrably
anticipated research or development, or (b) which does not result from any work
performed by Executive for the Company or any Subsidiary.
 
8. Exempt Inventions.  Identified below by descriptive title are all of the
inventions, if any, in which Executive possessed any right, title or interest
prior to Executive’s employment with the Company or execution of this Agreement
which are not subject to the terms hereof:
 
None
 
9. Copyrights.  Executive acknowledges that any documents, drawings, computer
software or other work of authorship prepared by Executive within the scope of
Executive’s employment is a “work made for hire” under U.S. copyright laws and
that, accordingly, the Company exclusively owns all copyright rights in such
works of authorship.  For purposes of this Section, “scope of employment” means
that the work of authorship (a) relates to any subject matter pertaining to
Executive’s employment, (b) relates to or is directly or indirectly connected
with the existing or reasonably foreseeable business, products, projects or
confidential information of the Company or any Subsidiary, or (c) involves the
use of any time, material or facility of the Company or any Subsidiary.
 
10. Return of Property.  Executive shall, immediately upon Executive’s
resignation or the termination of Executive’s employment for any reason, whether
voluntary or involuntary, deliver to the Company all documents, materials and
other items, whether on computer disc or tape or otherwise, including all copies
thereof, belonging to the Company or any Subsidiary, or in any way related to
the business of the Company or any Subsidiary, or the services Executive
performed for the Company or any Subsidiary, including but not limited to, any
documents, materials or items containing trade secret, proprietary, or
confidential information, documents in any way relating to any inventions or
copyrights, client or customer information, information relating to the
Company’s or any Subsidiary’s processes or procedures and any other documents,
materials or items of any sort relating to the Company or any
Subsidiary.  Executive shall not retain any copies or summaries of any kind of
documents and materials covered by this Section.
 
11. Injunctive Relief.  The parties recognize that irreparable damage will
result to the Company if Executive violates or threatens to violate the terms of
Sections 4 (but only during Executive’s employment), 5, 6, 7, 8, 9, or 10, and
that the damages would be difficult to prove and quantify, and it is therefore
agreed that, in the event of a breach of Section 4, 5, 6, 7, 8, 9, or 10, the
Company shall be entitled to injunctive relief, in addition to all other legal
and equitable remedies available to it.
 
12. Death or Inability to Perform Job Duties.
 
(a) Executive’s employment shall terminate automatically in the event of
Executive’s death.  In such event, Executive’s estate shall receive Executive’s
base salary and pro-rated auto allowance through Executive’s last date of
employment as well as a pro-rated bonus, if any, earned under the terms of the
Management Incentive Plan.  Executive’s estate shall not be entitled to any
other payments or benefits of any kind except as provided in applicable benefit
plan documents, stock option and/or restricted stock agreements.
 
(b) If, due to mental or physical disability, Executive is unable to perform the
essential functions of Executive’s job, with or without reasonable
accommodation, for a total of ninety (90) days within any twelve (12) month
period, then the Company may terminate Executive.  Executive shall, in such
event, receive his base salary and pro-rated auto allowance through his last
date of employment (payable on the next payroll date) as well as a pro-rated
bonus, if any, earned under the terms of the Management Incentive Plan (with the
latter paid out at the same time as active employees, but no later than March 15
following the calendar year in which the Company’s fiscal year to which the
bonus relates ends).  Executive shall not be entitled to any other payments or
benefits of any kind except as provided in applicable benefit plan documents,
stock option and/or restricted stock agreements.  Nothing in this Section shall
limit the Company’s right to terminate Executive’s employment under any other
section of this Agreement.
 
13. Termination of Executive’s Employment by the Company for Cause.  The Company
may terminate Executive’s employment “for cause” at any time.  As used herein,
“for cause” shall mean (i) any act of personal dishonesty taken by the Executive
in connection with his responsibilities as an employee and intended to result in
substantial personal enrichment of the Executive, (ii) the conviction of a
felony, (iii) a willful act by the Executive which constitutes gross misconduct
and which is injurious to the Company, and (iv) following delivery to the
Executive of a written demand for performance from the Company which describes
the basis for the Company’s belief that the Executive has not substantially
performed his duties, continued violations by the Executive of the Executive’s
obligations to the Company which are demonstrably willful and deliberate on the
Executive’s part.
 
In the event the Company terminates Executive’s employment for cause, Executive
shall receive his base salary and pro-rated auto allowance through his last date
of employment (payable on the next payroll date) as well as a pro-rated bonus,
if any, earned under the terms of the Management Incentive Plan (with the latter
paid out at the same time as active employees, but no later than March 15
following the calendar year in which the Company’s fiscal year to which the
bonus relates ends).  Executive shall not be entitled to any other payments or
benefits of any kind except as provided in applicable benefit plan documents,
stock option and/or restricted stock agreements.
 
14. Termination of Executive’s Employment by the Company without Cause.  In the
event the Company exercises its right to terminate Executive’s employment
without cause under this Section, the Company will pay Executive his base salary
and pro-rated auto allowance through his last date of employment as well as a
pro-rated bonus, if any, earned under the terms of the Management Incentive
Plan.  In addition, the Company shall pay Executive a severance payment of an
amount equal to twelve (12) months of his then current base salary, less
applicable withholding and deductions.  This payment will be paid as part of the
Company’s normal payroll processing during the twelve (12) month
period.  However, in order to receive the severance payment under this Section,
Executive must first execute a waiver and release of claims agreement in the
form prescribed by the Company (the “Release”).  In order to receive any
severance payments or benefits set forth in this Section, the Release must
become effective within fifty-two (52) days following Executive’s employment
termination date or such earlier date as required by the Release (such deadline,
the “Release Deadline”).  No severance payments or benefits pursuant to this
Agreement will be paid or provided until the Release becomes effective.  Any
severance payments or benefits to which Executive is entitled during such
fifty-two (52) day period shall be paid by the Company to Executive in cash and
in full arrears on the fifty-third (53rd) day following Executive’s employment
termination date or such later date as is required to avoid the imposition of
additional taxes under Internal Revenue Code Section 409A.  Executive shall not
be entitled to any other payments or benefits of any kind except as provided in
applicable benefit plan documents, stock option and/or restricted stock
agreements.  This Section shall also apply if Executive voluntarily terminates
his employment after the Company downgrades Executive position title, materially
downgrades Executive’s responsibility, or reduces Executive’s salary or annual
target incentive.  In the event that Executive’s employment termination would
trigger severance benefits under both this Agreement and Executive’s Management
Retention Agreement with the Company, Executive shall only receive severance
benefits under the Management Retention Agreement and not under this Agreement.
 
15. Termination of Employment by Executive.  Executive may terminate his own
employment with the Company with or without cause upon thirty (30) days prior
written notice to the Company.  Executive shall be required to perform
Executive’s job duties and will be paid his base salary through his last date of
employment.  At the option of the Company, the Company may require Executive to
terminate employment at any time during the thirty (30) day notice period.  In
such event, Company will pay Executive his base salary for the remainder of the
thirty (30) day notice period.  Executive shall, in addition, receive his
pro-rated auto allowance through his last date of employment as well as a
pro-rated bonus, if any, earned under the terms of the Management Incentive
Plan.  Executive shall not be entitled to any other payments or benefits of any
kind except as provided in applicable benefit plan documents, stock option
and/or restricted stock agreements, or pursuant to the penultimate sentence of
Section 14 hereof.
 
16. Code Section 409A.
 
(a) To the extent that any taxable reimbursements of expenses are provided under
Section 3, they shall be made in accordance with Internal Revenue Code Section
409A, including the following provisions:
 
(i) The amount of any such expense reimbursement provided during one of
Executive’s tax years shall not affect any expenses eligible for reimbursement
in any other taxable year;
 
(ii) The reimbursement of the eligible expense shall be made no later than the
last day of Executive’s tax year that immediately follows the year in which the
expense was incurred; and
 
(iii) Executive’s right to any reimbursement shall not be subject to liquidation
or exchange for another benefit or payment.
 
(b)           Notwithstanding anything to the contrary in this Agreement, no
severance payments or benefits payable to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, is considered deferred compensation under Section 409A
(together, the “Deferred Payments”) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.  Similarly, no
severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.
 
(c)           Further, if Executive is a “specified employee” within the meaning
of Section 409A at the time of separation from service (other than due to
death), any Deferred Payments that otherwise are payable within the first six
(6) months following Executive’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service.  All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Notwithstanding
anything herein to the contrary, in the event of Executive’s death following
Executive’s separation from service but prior to the six (6) month anniversary
of Executive’s separation from service (or any later delay date), then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Each payment and benefit
payable under the Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
 
(d)           Any severance payment that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of the
Agreement.  Any severance payment that qualifies as a payment made as a result
of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments for purposes of the
Agreement.  For purposes of this paragraph, “Section 409A Limit” will mean the
lesser of two (2) times: (i) Executive’s annualized compensation based upon the
annual rate of pay paid to Executive during the Company’s taxable year preceding
the Company’s taxable year of Executive’s separation from service as determined
under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Executive’s employment is
terminated.
 
(e)           The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided under the Agreement will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to so
comply.  Executive and the Company agree to work together in good faith to
consider amendments to the Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.
 
17. Severability and Interpretation.  In the event that any provision of this
Agreement is held invalid by a court of competent jurisdiction, the remaining
provisions shall nonetheless be enforceable according to their terms.  Any
provision held overbroad or unreasonable as written shall be deemed amended to
narrow its application to the extent necessary to make the provision enforceable
under applicable law, and shall be enforced as amended.  This Agreement shall be
construed without regard to any presumption or other rule requiring construction
hereof against the party causing this Agreement to be drafted.
 
18. Survival.  Notwithstanding any provision of this Agreement to the contrary,
the provisions of Sections 4, 5, 6, 7, 8, 9, 10, and 11 shall survive the
termination of this Agreement and shall survive Executive’s resignation or the
termination of his employment, whether voluntary or involuntary, and with or
without cause.
 
19. Notices.  All notices or other communications required or permitted
hereunder shall be in writing and shall be personally delivered or provided by
facsimile (with confirmation of transmission) to the party receiving such notice
or shall be delivered by Federal Express or similar overnight courier, addressed
to the party to whom such notice is intended to be given as follows:
 
(a) Company:
 
Bell Microproducts Inc.
 
1941 Ringwood Avenue
 
San Jose, California  95131-1721
 
Attn: VP of Human Resources
 
Facsimile: (408) 467-2760
 
(b) Executive:
 
at the last address known to the Company
 
All notices shall be deemed given on the day when actually delivered as provided
above, if delivered personally or by facsimile, or on the next business day
after the date dispatched, if delivered by Federal Express or other overnight
courier.
 
Either party may, by written notice hereunder, designate a change of
address.  Any notice, if mailed properly addressed, postage prepaid, by
registered or certified mail, shall be deemed dispatched on the registered date
or the date stamped on the certified mail receipt, and shall be deemed received
on the fifth business day thereafter, or when it is actually received, whichever
is sooner.
 
20. Amendments.  This Agreement expresses the entire understanding of the
parties and supersedes all prior agreements concerning the same subject
matter.  It may not be changed orally.  Any change or modification must be made
in writing and signed by the parties.
 
21. Governing Law.  The validity, enforceability, construction, and
interpretation of this Agreement shall be governed by the laws of the State of
California, without reference to its conflict of laws provisions.
 
22. Waiver by the Company.  Any waiver by the Company or Executive of any of
its/his rights under this Agreement shall be made in a writing signed by the
party seeking to effect the waiver of its/his rights and specifically designated
as a waiver of a right or rights under this Agreement.  Neither the Company’s
nor Executive’s failure to enforce a breach of this Agreement shall act as a
waiver or otherwise prevent the Company or Executive from enforcing the
Agreement as to such breach or any other breach.
 
23. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns.
 
[remainder of page intentionally left blank]
 


 

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
set forth below.
 
 
 

 
BELL MICROPRODUCTS INC.
           
 
By:
 
 /s/ Richard J. Jacquet 
   
 Its:
  Senior Vice President, Human Resources    
 Date:
  August 25, 2009          

 

   
 
 /s/ William E. Meyer
   
     
 Executive
   
 Date:
  August 25, 2009          